Title: To Benjamin Franklin from [Benjamin Sowden], 25 August 1777
From: Sowden, Benjamin
To: Franklin, Benjamin


Sir
Holland Augst 25 1777
I seize the opportunity of the first post to give you some intelligence which I accidentaly picked up t’other day at the Hague.
Being there in company with an old English acquaintance, who is a Man of Character, a zealous advocate for the British Ministry, intimate with all the Dutch Ministers of State, nor less so with Sir Joseph Yorke, American affairs, as usual, became the Subject of our warm, tho’ not unfriendly debate.
In the Course of our conversation he told me he had lately met with one Mr. Wentworth, a Person of Fashion, who was born in America, had lived there many Years, and been in most parts of it, but who on account of the present troubles there, had for a Year past resided in England, to which he was now upon his return thro’ this country from Paris, where he had lately made some considerable stay, and was intimately acquainted with You. He added that this Gentleman was an Anti American, and as a proof of it told me he had given him a Copy of Your last Memorial to Count Maurepas, to excite the French Court to declare openly and immediately in favour of America. In answer to my request that I might see it, he said it was in the hands of the grand Pensionary, and that he expected it every moment. While we were engaged in conversation it arrived, and was soon after dispatched to Sir Joseph Yorke, who, he said, had heard nothing of it till he informed him the day before, and was extremely curious to see and copy it. I had it however long enough in my hands to run it twice over and make myself Master of its contents. It was in English, and the General purport of it as follows.
After a short preamble shewing that France had already gone too far not to go farther, it sets forth that the present inactivity of that Court is founded on two reasons both equally fallacious: the first is, that Great Britain, if this war continues, will sometime hence become weaker, and less able to resist the Power of France, than if attacked now. This is confuted by shewing that the strength, and particularly the maritime Strength of England will by long and habitual exercise, notwithstanding the increase of her national debt, become more formidable, and that this was remarkably the Case at the End of the last war. The second reason was, that should France withold her publick interference, the war between Great Britain and America would continue much longer than the present Year. The futility of this was evinced by shewing it was much more probable that the British Ministry, if unable to accomplish their schemes against America this Year, would be for treating with them as Friends and Confederates, If they could not recover them as Subjects; that this might be concluded from some things lately thrown out in the upper house by several of the Peers, and particularly by Lord Campden, that England ought on any terms to have peace with America, tho’ she had war with all Europe, and that Lord Germaine, in the lower house, grounded his hopes of success either to conquer, or gain America by treaty, on the continued inactivity of France. The memorial then continues to shew, that should England and America become Friends again, either on their former footing, or as Confederates, France will not only loose one of the fairest opportunities she ever had of humbling her haughty rival, but that Britain, unable to forget or forgive the covert assistance France has thus far given the Colonies, will attempt to revenge it, in which case the French will have to contend with the united force of both Countries, which in the Event would probably prove fatal to her West Indian Islands.
Such, Sir, was the general purport of the memorial. If You have realy presented any such, you will by this outline easily recognize the Authenticity of the Copy in question. To me it is incomprehensible that Mr. Wentworth can be an Anti-american, and at the same time your real Friend, and that knowing his real political tenets, You should Entrust him with a Copy of Your memorial. If he got it from any of Your people by finesse, You will perhaps be able to trace and detect it, and thereby prevent any further communication; or if deceiving You under specious pretences of friendship he has violated Your confidence, You are hereby put upon Your guard against his Wiles for the future; so that in either case this communication will not be fruitless.
About Six weeks since I was not a little distressed with accounts from France that our Friend Mr. Rumsey was taken on his way to America, but within these few days I have had the pleasure of hearing from Nantes that the report was groundless, and that they have authentic tidings there of his safe arrival at Baltimore.
I hope You received my large Packet for him and Mr. Gordon jointly, that was to be delivered to You by a french Young Gentleman on his travels, who lived some Years under my roof, and that it is forwarded. A Leyden French Gazette was inclosed in it for your perusal. I have nothing at present to transmit either to Mr. Rumsey or Mr. Gordon, except the inclosed, which came from England, and for the forwarding of which I must be indebted to Your good offices.
Tho’ I have reason to think You are no longer at Paris, or in its neighbourhood, I have ventured to address this to your old Lodgings, to which it will be sent, or perhaps brought in person, by the above mentioned Young Gentleman. As it goes inclosed to him I must seal it with a Wafer, which will be a white one. As I told You in my first Letter, I shall not add any signature, whether feigned or real, by which easily recollect my name and particular place of abode.
Wherever, or whenever this reaches You let me beg the favour of a Line informing me of its safe arrival.
By the English papers of last post, it seems certain that Genl. Prescot is taken Prisoner by Genl. Arnold, and that Genl. Howe has embarked his Army, and left the Jerseys free, and only 6000 Men at New York and in its neighbourhood. There is a rumour propagated by the Friends of the Ministry that Genl. Burgoigne, who lately published a Manifesto in a kind of drunken Prose, has taken Ticonderagoe, and dispersed the Provincial Army in those parts, but it does not seem to obtain much credit even amongst the ministerialists. The British Ministry seem to be almost at their Wits end. Their Friends give out that by some Papers lately taken it appears the Colonies have made a proposal to the French west India Islanders that in Case they will assist them, they in their turn, when their contest with England is ended in their favour, will assist them to throw off their subordination to France and become independent. This is a finesse to instill Jealousies into the French Court concerning the Colonists, but surely that Court is too wise to be imposed on by such a shallow artifice. With great respect and attachment, I have the honour to be, Sir, Your obliged Friend, and very humble Servant
The Hble Dr Franklin
 
Addressed: A Monsieur / Monsieur le Docteur Franklin / à / Passy / pres de / Paris
